EXHIBIT 10.1
 
CONSULTING SERVICES AGREEMENT
 
This Consulting Services Agreement (this “Agreement”) is made and entered into
on March 1, 2014 (the “Effective Date”) by and between Pharmagen, Inc., a Nevada
corporation (the “Company” or “Client”), and Stylinz Industries, Inc., a Wyoming
Corporation (the “Consultant”). Each of the Company and the Consultant shall be
referred to individually as a “Party” and collectively as the “Parties.”
 
WHEREAS, Client desires to retain Consultant to provide financial management
consulting services, (the “Work”) to include all obligations, duties, and
responsibilities required to fulfill the services outlined in this Agreement;
 
WHEREAS, Consultant represents it is properly qualified to render such
consulting services, and wishes to provide the Company with consulting services;
 
WHEREAS, the Company wishes to engage the Consultant to provide the consulting
services.
 
NOW, THEREFORE, for good and adequate consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto hereby agree as follows:
 
CONSULTING SERVICES


The Company hereby authorizes, appoints and engages the Consultant to perform
the following services in accordance with the terms and conditions set forth in
this Agreement:


Assist in due diligence analysis and review for potential acquisition targets as
directed. Areas to be covered may include, but not limited to, revenue, gross
margin and client concentration analysis.


Assist in strategic support for computer system integration of acquired
companies into present or new systems.


Provide other support as requested.


Consultant will submit to the Company, when requested or on a regular periodic
basis, complete and accurate reports of the status of Consultant’s efforts.
 
RELATIONSHIP OF THE PARTIES
 
Consultant and Client expressly agree that Consultant shall be an independent
contractor and shall not be an employee, joint venture partner, agent,
representative, broker or principal of Client for any purpose. Consultant
reserves the right to perform services for others during the term of this
Agreement excluding any direct competitors or accounts of the Client. Consultant
shall not acquire any of the rights, privileges, powers, or advantages of an
employee of Client including, without limitation, Worker's Compensation,
disability insurance, vacation, or sick pay, or any other benefits available to
Client's employees. Client will not provide Worker's Compensation insurance,
fund California State Unemployment Insurance, or California State Disability
Insurance (or unemployment or disability insurance applicable to any other
state). Consultant shall be responsible for providing, at Consultant's expense
and in Consultant's name, disability, Worker's Compensation, or other insurance
required by Client as well as licenses and permits usual or necessary for
performing Consultant's duties.
 
 
1

--------------------------------------------------------------------------------

 
 
NON-COMPETE / NON-SOLICITATION
 
Consultant warrants that he does not currently represent or promote any service
that competes with any of the Client's services. During the term of this
Agreement, Consultant shall not represent, promote or otherwise try to sell any
service to any business that competes directly with the Client. In addition,
during the term of this Agreement, Consultant will not solicit or divert any
customers or Client's employees to any business that competes directly with the
Client's business
 
STATE AND FEDERAL TAXES
 
Client will not deduct state, federal, or local income taxes, withhold any FICA
(Social Security), or perform any other employee-related obligations with regard
to Consultant. Consultant shall be solely responsible for and shall pay, when
and as due, any and all taxes incurred as a result of Consultant's compensation
hereunder.
 
REPRESENTATIONS AND WARRANTY OF QUALITY
 
Consultant represents and warrants that Consultant has the qualifications and
ability to perform Consultant's work in a professional manner without the
advice, control, or supervision of Client. Consultant warrants that it shall
exert its commercially reasonable efforts in the performance of the duties as
set forth herein, and that it will perform the Consultant's work in a
professional manner and in accordance with current industry practices.
Consultant further warrants that work shall be provided in compliance with all
statutes, acts, ordinances, laws, rules, regulations, codes and standards.
 
SCOPE OF SERVICES
 
Consultant will determine the method, details and means of performing
Consultant's work. Consultant shall be fully responsible for the professional
performance of the Consultant's work, and shall receive no assistance,
direction, or control from the Company.
 
Consultant shall be responsible for all expenses incurred in association with
the performance of Consultant's work (travel and associated expenses excluded).
Services shall include all activities of Consultant necessary to its performance
of the work included in the scope herein described and Consultant shall perform
all Services as an independent contractor, not as an agent or employee of the
Company.
 
 
2

--------------------------------------------------------------------------------

 
 
TERM AND TERMINATION OF AGREEMENT
 
This Agreement is effective as of the date above and will remain effective for
until such time either Party terminates this agreement. Termination must provide
a 30-day written notice by either party or at anytime a segment of work is
considered complete.
 
The Parties agree that the Consultant has only committed up to ten (10) hours a
week to perform the Work. Any additional commitment of time exceeding the ten
hours a week period will be mutually agreed upon.
 
Client shall be liable only for payment in accordance with the payment
provisions of this Agreement for services rendered and charges incurred prior to
the effective date of termination. Termination of this Agreement shall not be
deemed to affect Consultants obligations with respect to Company proprietary
information or other information discovered or derived by Consultant hereunder.
After the Initial Term, this Agreement may be renewed only by a written
amendment signed by both parties.
 
Notwithstanding the foregoing, the Company may terminate this Agreement at any
time for Cause. For purposes of this Agreement, “Cause” shall mean (a) the
misconduct or neglect on the part of Consultant in the performance of any duties
that may be reasonably required; (b) the occurrence of circumstances that make
it impossible for the business of the Company to be continued; (c) the sale,
merger or other disposition of the Company; or (d) the commission by Consultant
of an act of fraud, misappropriation, embezzlement, dishonesty or any crime of
moral turpitude. Any compensation owed to Consultant, as set forth in Section 3
below, shall be paid to Consultant within five (5) business days should the
Company elect to terminate the Agreement pursuant to this provision.
 
OWNERSHIP OF DOCUMENTS
 
Client shall have complete and unrestricted right to use all documents prepared
by Consultant in connection with its performance of the services described
herein. Said documents are to be the property of Client and are not to be used
for any other purpose without written consent by Client.
 
 
3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL INFORMATION
 
Any information (written, oral or observed) received by Consultant from Company
during the course of this Agreement will be deemed to be confidential. This
information may only be used in the provision of services under this Agreement
and may not be revealed to any third parties during this Agreement of after its
expiration without the prior written consent of the Company.
 
CONSULTANT PROPRIETARY DATA
 
All Consultant Proprietary Data must be clearly marked as proprietary by
Consultant. The company agrees to keep such Consultant Proprietary Data
confidential, to use it only for the Company's purposes and not to sell,
transfer, sublicense, disclose or otherwise make available any of such data to
others
 
INDEMNITIES
 
Consultant, to the fullest extent permitted by law, agrees to defend, to save
harmless, and to indemnify Company against all claims, losses, liability,
damage, and expenses caused by or connected with the work of Consultant
hereunder. It is understood that the intent of this provision is to absolve and
protect Company from any and all loss, liability, damage and expense caused by
or connected with the work of Consultant hereunder.
 
Each party shall be solely responsible for and shall indemnify and hold the
other party (including its present and former officer, directors, shareholders
and employees) free and harmless from any and all claims, damages, or lawsuits
(including without limitation, interest, penalties, and reasonable attorneys'
fees and costs) arising or alleged to arise out of the acts of itself, its
employees or its agents.
 
COMPENSATION TO CONSULTANT
 
The Company shall pay Consultant, as compensation for the services rendered
under this Agreement, as follow:
 
One Hundred Twenty Five Dollars ($125.00) per billed hour. Terms net 15 days.
 
Additionally, consideration equal to Fifty Dollars ($50.00) per billed hour
shall be paid by the Company, on a quarterly basis, by executing and delivering
a Warrant Agreement to Consultant. The Warrant Agreement, the form of which is
attached hereto as Exhibit A (the “Consulting Warrants”), shall provide
Consultant with cashless warrants exercisable into the Company’s common stock.
The number of shares to be issued shall be based on any Consulting Fee that is
then due and owing and calculated using the Conversion Price on the date the
warrants are exercised, except that the Warrants cannot be exercised within six
(6) months of the date hereof (“Exercise Date”).
 
 
4

--------------------------------------------------------------------------------

 


The “Conversion Price” shall be the greater of: (i) the Variable Conversion
Price (defined below) and (ii) the Fixed Conversion Price (defined below)
(subject, in each case, to equitable adjustments for stock splits, stock
dividends or rights offerings by the Company relating to the Company’s
securities or the securities of any subsidiary, combinations, recapitalization,
reclassifications, extraordinary distributions and similar events). The
“Variable Conversion Price” shall mean 50% multiplied by the Market Price
(defined below). “Market Price” means the average of the lowest five (5) Trading
Prices (defined below) for the Company’s common stock during the ten (10)
Trading Day period ending on the last complete Trading Day prior to the Exercise
Date. “Trading Price” means, for any security as of any date, the closing bid
price on the Over-the-Counter Bulletin Board, or applicable trading market (the
“OTCBB”) as reported by a reliable reporting service (“Reporting Service”)
designated by Consultant (i.e. Bloomberg) or, if the OTCBB is not the principal
trading market for such security, the closing bid price of such security on the
principal securities exchange or trading market where such security is listed or
traded or, if no closing bid price of such security is available in any of the
foregoing manners, the average of the closing bid prices of any market makers
for such security that are listed in the “pink sheets” by OTC Markets Group,
Inc. If the Trading Price cannot be calculated for such security on such date in
the manner provided above, the Trading Price shall be the fair market value as
mutually determined by the Company and Consultant. “Trading Day” shall mean any
day on which the Company’s common stock is tradable for any period on the OTCBB,
or on the principal securities exchange or other securities market on which the
common stock is then being traded. The “Fixed Conversion Price” shall mean
$0.05.


Compensation for travel time will be paid at Seventy Five Dollars ($75.00) per
travel hour payable in Warrants at the same time and calculated in the same
manner as the Consulting Warrants detailed above.
 
NOTICES
 
Any notice, request, demand, or other communication given pursuant to the terms
of this Agreement shall be deemed given upon delivery, if hand delivered or sent
via facsimile, or any other method of traceable delivery (including Federal
Express), correctly addressed to the addresses of the Parties indicated below or
at such other address as such Party shall in writing have advised the other
Party.
 

If to the Company: Pharmagen, Inc.
9337 Fraser Avenue
Silver Spring, MD 20910
Facsimile: (___)___________
Attn: Mackie A. Barch, CEO
    Copy to: Clyde Snow & Sessions, PC
201 S. Main Street, 13th Floor
Salt Lake City, UT 84111
Attn: Brian A. Lebrecht
    If to Consultant: Stylinz Industries, Inc.
11000 Jacobs Ct,
Truckee, CA 96161

 
 
5

--------------------------------------------------------------------------------

 
 
ASSIGNMENT AND DELEGATION
 
Client has entered into this Agreement with Consultant in reliance upon the
specific qualifications of Consultant to perform Consultant's work. Consultant
shall not assign any right or delegate any duty under this Agreement to any
third party without the express written consent of Client. Any purported
assignment or delegation by Consultant in contravention of the terms of this
section shall be void.
 
CONFLICT OF INTEREST
 
Consultant covenants that Consultant presently has no interest or obligation
which would conflict in any manner or degree with the performance of
Consultant's work and that Consultant shall, during the term hereof, make no
commitments which would interfere with Consultant's ability to perform the
Consultant's work. If Consultant performs work for third parties similar to
Consultant's work, Consultant shall ensure that the work product is not made
available to such third parties.
 
MISCELLANEOUS PROVISIONS
 
The failure of either party at any time to require performance by the other
party of any provision hereof will not affect in any way the right to require
such performance at any time thereafter. The waiver by either party of a breach
of any provision hereof will not be taken or held by the other party to be a
waiver of the provision itself unless such a waiver is expressed in writing
 
This Agreement shall be construed, governed and interpreted in accordance with
the laws, but not the rules relating to the choice of law, of the State of
California and the United States of America.
 
Except as otherwise provided herein, if a dispute should arise between the
Parties including, but not limited to arbitration, the prevailing Party shall be
reimbursed by the non-prevailing Party for all reasonable expenses incurred in
resolving such dispute, including reasonable attorneys' fees.
 
If any term, covenant, or condition of this Agreement or the application thereof
to Consultant shall, to any extent, be deemed invalid or unenforceable, the
remainder of the Agreement shall not be affected thereby and all of the
covenants and conditions shall be enforced to the fullest extent permitted by
law.
 
This document constitutes the entire agreement of the parties with respect to
the matters set forth herein and expressly supersedes any oral or written
agreements between the parties up to and including the date of execution with
respect to such matters. Any and all amendments, alterations, or additions to
this Agreement must be in writing and executed by Consultant and an authorized
representative of Client.
 
 
6

--------------------------------------------------------------------------------

 
 
Either party shall be excused from performance hereunder to the extent that such
performance is prevented by fire, flood, earthquakes, acts of God, strikes, or
other causes beyond the party's reasonable control, provided the non-performing
party notifies the other party in writing as soon as possible of the
commencement of the condition preventing its performance and its intent to rely
thereon to extend the time for its performance hereunder.
 
The parties acknowledge that Consultant and Client have each had an opportunity
to submit this Agreement to the counsel of their choosing for review and
comment. Each party has reviewed this Agreement and agrees that the normal rule
of construction that any ambiguities are to be resolved against the drafting
party shall not be employed in the interpretation of this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above. All fully executed copies of this Agreement shall be
deemed originals.
 
“Company”
 
“Consultant”
         
Pharmagen, Inc.,
 
Stylinz Industries, Inc.,
 
a Nevada corporation
 
a Wyoming Corporation
                 
/s/ Mackie A. Barch
 
/s/ Adrian Hex
  By: Mackie A. Barch   By: Adrian Hex   Its: Chief Executive Officer   Its:
President  



 
7

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Consulting Warrants
 
 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------